Filing # 83513282Case 7:19-cv-03634-VB
                  E-Filed               Document
                          01/17/2019 01:54:50 PM 33 Filed 05/16/19 Page 1 of 44


                IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                        IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                  CIRCUIT CIVIL DIVISION

        KEVIN AND VALERIE RIDDLE,
        individually and on behalf of all others
        similarly situated,

               Plaintiffs,                                            CASE NO.: 19-CA-296

        v.

        PEPSICO, INC.,

              Defendant.
        __________________________________/

                             FIRST AMENDED CLASS ACTION COMPLAINT

               1.      The Plaintiffs, Kevin and Valerie Riddle (“Plaintiffs”), file this Class Action

        Complaint against Defendant, PEPSICO, INC. (“Defendant”), on behalf of themselves and on

        behalf of all others similarly situated, in accordance with alleging that Defendant failed to provide

        legally sufficient required notices of their right to continued health care coverage under the

        Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

               2.      Defendant, the plan sponsor of the Health Plan (“Plan”), has repeatedly violated

        ERISA by failing to provide participants and beneficiaries in the Plan with adequate notice, as

        prescribed by COBRA, of their right to continue their health coverage upon the occurrence of a

        “qualifying event” as defined by the statute.

               3.      Simply put, Defendant’s COBRA notice process violates the law. Rather than

        including all information required by law in a single notice “written in a manner calculated to be

        understood by the average plan participant,” Defendant’s COBRA notification process instead

        offers only part of the legally required information, but does so in piece-meal fashion.

               4.      For example, Defendant’s “COBRA Continuation Coverage Enrollment Notice,”

                                                         1
            Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 2 of 44



dated February 5, 2018 and attached as Exhibit A, violates 29 C.F.R. § 2590.606-4(b)(4)(v)

because the notice itself never actually explains how to enroll in COBRA, nor does it bother

including a physical election form (both of which the model Department of Labor form includes).

Instead, Defendant’s COBRA enrollment notice merely directs plan participants to a “catch-all”

general H.R. phone number to enroll in COBRA, and website, operated by a third-party guised as

Pepsi’s HR department, rather than explaining how to actually enroll in COBRA. But the COBRA

notice contains no instructions on how to actually enroll if one calls the phone number, or when

one visits the website.

       5.       Additionally, Defendant’s COBRA enrollment notice violates 29 C.F.R. §

2590.606–4(b)(4)(xii) because the COBRA notice itself fails to include an address indicating

where COBRA payments should be mailed. It also violates 29 C.F.R. § 2590.606-4(b)(4)(i)

because the COBRA enrollment notice fails to identify the plan administrator. And, Defendant’s

COBRA enrollment notice violates 29 C.F.R. § 2590.606–4(b)(4)(xii) because it fails to include

information on how COBRA coverage can be lost prematurely, including, for example, because

of late payments. Furthermore, the COBRA enrollment notice violates 29 C.F.R. § 2590.606-

4(b)(4)(vi) because it fails to provide all required explanatory information.

       6.       Because Defendant’s COBRA enrollment notice omits the above critical pieces of

information, it collectively violates 29 C.F.R. § 2590.606–4(b)(4), which requires the plan

administrator of a group-health plan to provide a COBRA notice “written in a manner calculated

to be understood by the average plan participant.” Without information on how to elect COBRA,

or where to send payments, or who is the Plan Administrator, or what happens if timely payments

are not made, Defendant’s COBRA enrollment notice simply is not written in a manner calculated

to be understood by the average plan participant.



                                                 2
            Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 3 of 44



       7.       To compound the confusion, Defendant sent out to Plaintiff and the putative class

members a second letter containing information on COBRA styled “Important Information About

Your COBRA Continuation Coverage”, a copy of which is attached as Exhibit B, that contains

some – but not all – of the information missing from its COBRA enrollment notice. It contains

no information whatsoever on how to enroll in COBRA and, while it contains some of the

information missing from Exhibit A, it omits other required information that can only be found

by going back and reading Exhibit A in tandem with Exhibit B (e.g., coverage end date, premium

payment amount, identification of qualifying event, etc.).

       8.       Simply put, Defendant’s piecemeal methodology for disseminating critical

COBRA-related information does not comport with 29 C.F.R. § 2590.606–4.

       9.       As a result of these violations, which threaten Class Members’ ability to maintain

their health coverage, Plaintiffs seek statutory penalties, injunctive relief, attorneys’ fees, costs

and expenses, and other appropriate relief as set forth herein and provided by law.

                                 JURISDICTION AND VENUE

       10.      This is an action for damages in excess of $15,000.00, exclusive of interest, fees,

and costs.

       11.      This Court has personal jurisdiction over Defendant under the Florida Long Arm

Jurisdiction Act, Fla. Stat. § 48.193.

       12.      Furthermore, this Court’s exercise of personal jurisdiction over Defendant is

constitutionally sound.

       13.      Through its operations in in Hillsborough County, Florida, Defendant has sufficient

minimum contacts with the State of Florida to make it reasonably foreseeable that Defendant could

be sued in Florida. Defendant will suffer no unfair prejudice from the exercise of this Court’s



                                                  3
          Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 4 of 44



personal jurisdiction, which serves the interests of justice in this case

       14.     Plaintiffs are Florida residents. Kevin Riddle is a former employee of Defendant

and Valerie Riddle his spouse. Both were covered under Kevin Riddle’s health plan through

Defendant. Plaintiffs were thus participants/beneficiaries in the Plan before Kevin Riddle’s

termination on January 30, 2018, which constituted a qualifying event within the meaning of 29

U.S.C. § 1163(2), rendering them qualified beneficiaries of the Plan pursuant to 29 U.S.C. §

1167(3). Importantly, Kevin Riddle was not terminated for gross misconduct.

       15.     Defendant is a foreign corporation with its headquarters in New York, but is

registered to do business in the State of Florida. Defendant employed more than 20 employees

who were members of the Plan in each year from 2011 to 2017. Defendant is the Plan sponsor

within the meaning of 29 U.S.C. §1002(16)(B), and the administrator of the Plan within the

meaning of 29 U.S.C. § 1002(16)(A). The Plan provides medical benefits to employees and their

beneficiaries, and is an employee welfare benefit plan within the meaning of 29 U.S.C. § 1002(1)

and a group health plan within the meaning of 29 U.S.C. § 1167(1).

                                     FACTUAL ALLEGATIONS

               COBRA Notice Requirements

       16.     The COBRA amendments to ERISA included certain provisions relating to

continuation of health coverage upon termination of employment or another “qualifying event” as

defined by the statute.

       17.     Among other things, COBRA requires the plan sponsor of each group health plan

normally employing more than 20 employees on a typical business day during the preceding year

to provide “each qualified beneficiary who would lose coverage under the plan as a result of a

qualifying event … to elect, within the election period, continuation coverage under the plan.” 29



                                                   4
            Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 5 of 44



U.S.C. § 1161. (Emphasis added).

       18.      Notice is of enormous importance. The COBRA notification requirement exists

because employees are not expected to know instinctively of their right to continue their healthcare

coverage.

       19.      Moreover, existing case law makes it ostensibly clear that notice is not only

required to be delivered to covered employees but to qualifying beneficiaries, as well.

       20.      COBRA further requires the administrator of such a group health plan to provide

notice to any qualified beneficiary of their continuation of coverage rights under COBRA upon

the occurrence of a qualifying event. 29 U.S.C. § 1166(a)(4). This notice must be “[i]n accordance

with the regulations prescribed by the Secretary” of Labor. 29 U.S.C. § 1166(a).

       21.      The relevant regulations prescribed by the Secretary of Labor concerning notice of

continuation of coverage rights are set forth in 29 C.F.R. § 2590.606-4 as follows:

             (4) The notice required by this paragraph (b) shall be written in a manner
             calculated to be understood by the average plan participant and shall
             contain the following information:
                    (i) The name of the plan under which continuation coverage is
                    available; and the name, address and telephone number of the party
                    responsible under the plan for the administration of continuation
                    coverage benefits;

                    (ii) Identification of the qualifying event;

                    (iii) Identification, by status or name, of the qualified beneficiaries
                    who are recognized by the plan as being entitled to elect
                    continuation coverage with respect to the qualifying event, and the
                    date on which coverage under the plan will terminate (or has
                    terminated) unless continuation coverage is elected;

                    (iv) A statement that each individual who is a qualified beneficiary
                    with respect to the qualifying event has an independent right to elect
                    continuation coverage, that a covered employee or a qualified
                    beneficiary who is the spouse of the covered employee (or was the
                    spouse of the covered employee on the day before the qualifying
                    event occurred) may elect continuation coverage on behalf of all

                                                   5
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 6 of 44



       other qualified beneficiaries with respect to the qualifying event,
       and that a parent or legal guardian may elect continuation coverage
       on behalf of a minor child;

       (v) An explanation of the plan's procedures for electing
       continuation coverage, including an explanation of the time period
       during which the election must be made, and the date by which the
       election must be made;

       (vi) An explanation of the consequences of failing to elect or
       waiving continuation coverage, including an explanation that a
       qualified beneficiary's decision whether to elect continuation
       coverage will affect the future rights of qualified beneficiaries to
       portability of group health coverage, guaranteed access to
       individual health coverage, and special enrollment under part 7 of
       title I of the Act, with a reference to where a qualified beneficiary
       may obtain additional information about such rights; and a
       description of the plan's procedures for revoking a waiver of the
       right to continuation coverage before the date by which the election
       must be made;

       (vii) A description of the continuation coverage that will be made
       available under the plan, if elected, including the date on which such
       coverage will commence, either by providing a description of the
       coverage or by reference to the plan's summary plan description;

       (viii) An explanation of the maximum period for which
       continuation coverage will be available under the plan, if elected;
       an explanation of the continuation coverage termination date; and
       an explanation of any events that might cause continuation coverage
       to be terminated earlier than the end of the maximum period;

       (ix) A description of the circumstances (if any) under which the
       maximum period of continuation coverage may be extended due
       either to the occurrence of a second qualifying event or a
       determination by the Social Security Administration, under title II
       or XVI of the Social Security Act (42 U.S.C. 401 et seq. or 1381 et
       seq.) (SSA), that the qualified beneficiary is disabled, and the
       length of any such extension;

       (x) In the case of a notice that offers continuation coverage with a
       maximum duration of less than 36 months, a description of the
       plan's requirements regarding the responsibility of qualified
       beneficiaries to provide notice of a second qualifying event and
       notice of a disability determination under the SSA, along with a
       description of the plan's procedures for providing such notices,


                                     6
          Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 7 of 44



                   including the times within which such notices must be provided and
                   the consequences of failing to provide such notices. The notice shall
                   also explain the responsibility of qualified beneficiaries to provide
                   notice that a disabled qualified beneficiary has subsequently been
                   determined to no longer be disabled;

                   (xi) A description of the amount, if any, that each qualified
                   beneficiary will be required to pay for continuation coverage;

                   (xii) A description of the due dates for payments, the qualified
                   beneficiaries' right to pay on a monthly basis, the grace periods for
                   payment, the address to which payments should be sent, and the
                   consequences of delayed payment and non-payment;

                   (xiii) An explanation of the importance of keeping the
                   administrator informed of the current addresses of all participants
                   or beneficiaries under the plan who are or may become qualified
                   beneficiaries; and

                   (xiv) A statement that the notice does not fully describe
                   continuation coverage or other rights under the plan, and that more
                   complete information regarding such rights is available in the plan's
                   summary plan description or from the plan administrator.

       22.    To facilitate compliance with these notice obligations, the United States

Department of Labor (“DOL”) has issued a Model COBRA Continuation Coverage Election

Notice (“Model Notice”), which is included in the Appendix to 29 C.F.R. § 2590.606-4. A

copy of this Model Notice is attached hereto as Exhibit C. The DOL website states that the

DOL “will consider use of the model election notice, appropriately completed, good faith

compliance with the election notice content requirements of COBRA.”

       23.     In the event that a plan administrator declines to use the Model Notice and fails

to meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, the

administrator is subject to statutory penalties of up to $110 per participant or beneficiary per

day from the date of such failure. 29 U.S.C. § 1132(c)(1). In addition, the Court may order

such other relief as it deems proper, including but not limited to injunctive relief pursuant to

29 U.S.C. § 1132(a)(3) and payment of attorneys’ fees and expenses pursuant to 29 U.S.C. §
                                                 7
              Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 8 of 44



1132(g)(1). Such is the case here. Defendant failed to to use the Model Notice and failed to

meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, as set forth

below.

    Defendant’s Notice Is Inadequate and Fails to Comply with COBRA

         24.      Defendant partially adhered to the Model Notice provided by the Secretary of

Labor, but only to the extent that served Defendant’s best interests, as critical parts are omitted or

altered in violation of 29 C.F.R. § 2590.606-4. Defendant authored and disseminated a notice

deviating from the model form in violation of COBRA's requirements which failed to provide

Plaintiffs notice of all required coverage information, as explained further below. A copy of

Defendant’s notice is attached hereto as Exhibit A. Among other things:

         a.       Defendant’s COBRA enrollment notice, attached as Exhibit A, violates
                  29 C.F.R. § 2590.606-4(b)(4)(v) because the notice itself never actually
                  explains how to enroll in COBRA, nor does it bother including a
                  physical election form (both of which the model Department of Labor
                  form includes);
         b.       The COBRA enrollment notice violates 29 C.F.R. § 2590.606-
                  4(b)(4)(xii) because it fails to provide the address to which payments
                  should be sent;
         c.       The COBRA enrollment notice violates 29 C.F.R. § 2590.606-
                  4(b)(4)(xii) because it fails to include information stating that a
                  participant may prematurely lose COBRA coverage (if, for instance,
                  the participant becomes covered under another group health plan,
                  becomes Medicare eligible or fails to make timely payment);

         d.       The COBRA enrollment notice violates 29 C.F.R. § 2590.606-4(b)(4)(vi)
                  because it fails to provide all required explanatory information. There
                  is no explanation that a qualified beneficiary’s decision whether to elect
                  continuation coverage will affect the future rights of qualified
                  beneficiaries to portability of group health coverage, guaranteed access
                  to individual health coverage, and special enrollment under part 7 of
                  title I of the Act.

         e.       The COBRA enrollment notice violates 29 C.F.R. § 2590.606-4(b)(4)(i)
                  because it fails to provide the name, address and telephone number of
                  the party responsible under the plan for administration of continuation

                                                  8
            Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 9 of 44



                coverage benefits; and, finally,

       f.       The COBRA enrollment notice violates 29 C.F.R. § 2590.606-4(b)(4)
                because Defendant has failed to provide a notice written in a manner
                calculated to be understood by the average plan participant.

       25.      Defendant’s COBRA notice confused Plaintiffs, and resulted in their inability

to make an informed decision as to electing COBRA continuation coverage. Defendant’s

attempt to cure the above deficiencies with a follow up letter, attached as Exhibit B, only adds

to the confusion. As a result of receiving the COBRA enrollment notice, and the subsequent

letter attached as Exhibit B, Plaintiffs could not make an informed decision about their health

insurance and lost health coverage.

       26.      Furthermore, Defendant’s deficient COBRA notice caused Plaintiffs an

informational injury when Defendant failed to provide her with information to which she was

entitled to by statute, namely a compliant COBRA election notice containing all information

required by 29 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a). Through ERISA and then

COBRA, Congress created a right—the right to receive the required COBRA election notice—

and an injury—not receiving a proper election notice with information required by 29 C.F.R.

§ 2590.606-4(b)(4) and 29 U.S.C. § 1166(a). Defendant injured Plaintiffs and the class

members she represents by failing to provide all information in its notice required by COBRA.

       27.      Besides the informational injury suffered, Plaintiffs also suffered a tangible

injury in the form of economic loss, specifically the loss of insurance coverage and incurred

medical bills, due to Defendant’s deficient COBRA election notice. Besides a paycheck,

insurance is one of the most valuable things employees get in exchange for working for an

employer like Defendant. Insurance coverage has a monetary value, the loss of which is a

tangible and an economic injury.

       28.      And, not only did Plaintiffs lose their insurance coverage (which they still lack

                                                   9
         Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 10 of 44



as of the date this lawsuit was filed), during that time they incurred medical bills resulting in

further economic injury, including as a result of a multiple doctor and follow-up visits related

to a surgery Ms. Riddle had in late January 2018, visits which occurred through early and into

mid-2018 and on.

                   Plaintiff Kevin Riddle and Plaintiff Valerie Riddle

       29.     Plaintiff Kevin Riddle is former employee of Defendant and was a participant

in Defendant’s health plan. Plaintiff Valerie Riddle is his wife and was also covered under

Mr. Riddle’s health plan, making her a plan participant/beneficiary.

       30.     Plaintiff Kevin Riddle’s employment was terminated on January 30, 2018.

Importantly, he was not terminated for gross misconduct.

       31.     Thus, when Mr. Riddle was terminated both Plaintiffs experienced a qualifying

event (termination of employment) on January 30, 2018.

       32.     Following this qualifying event, Defendant mailed Plaintiffs the deficient

COBRA enrollment notice attached hereto as Exhibit A on February 5, 2018.               Also on

February 5, 2018 Defendant mailed to Plaintiffs the attached “Important Information About

Your COBRA Continuation Coverage”, a copy of which is attached as Exhibit B, containing

some – but not all – of the information missing from its COBRA enrollment notice.

       33.     The deficient COBRA notice that Plaintiffs received was violative of COBRA’s

mandates for the reasons set forth in Paragraph 24 above (among other reasons).

       34.     Defendant has in place no administrative remedies Plaintiffs were required to

exhaust prior to bringing suit.

       35.     Additionally, because no such administrative remedies exist, any attempt to

exhaust the same would have been futile.



                                                 10
           Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 11 of 44



                   Violation of 29 C.F.R. 29 C.F.R. § 2590.606-4(b)(4)(v)
                        Failure to explain how to enroll in COBRA

       36.     The governing statute clearly requires that “[t]he notice … shall be written in a

manner calculated to be understood by the average plan participant and shall contain the

following information:…(v) [a]n explanation of the plan's procedures for electing continuation

coverage, including an explanation of the time period during which the election must be made,

and the date by which the election must be made.” 29 C.F.R. § 2590.606-4(b)(4)(v).

       37.     As a threshold matter, Defendant’s COBRA enrollment notice, Exhibit A, fails to

adequately explain the procedures for electing coverage. Likewise, Exhibit B contains no

information on how to enroll in COBRA.

       38.     Instead, Defendant’s COBRA enrollment notice merely directs plan participants to

a general phone number, and website, rather than explaining how to actually enroll in COBRA.

To further compound the confusion, the Pepsi COBRA enrollment notice contains no instructions

on how to actually enroll if one calls the phone number, or visits the website. The telephone

number provided by Pepsi in its COBRA enrollment notice is a “catch-all” number individuals

can call with questions about anything benefit-related, including retirement funds, etc., as is the

website.

       39.     This “catch-all” number is actually a phone number to a third-party administrator,

(an entity never identified in the COBRA notice), as is the website.

       40.     A “catch-all” number provided by Defendant and then routed to a third-party call

center designed to answer anything HR-related simply cannot meet the strict informational

statutory requirements of 29 C.F.R. § 2590.606-4(b)(4)(v) required of all COBRA notices as to

enrollment. The same is true as to the generic website link provided. Merely directing individuals

to a website link and assuming he/she will be able to figure out how to enroll in COBRA once the

                                                11
         Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 12 of 44



website is visited simply is very different than actually explaining how to enroll in COBRA.

       41.     Unlike the Pepsi COBRA notice, the Model DOL notice provides a near fool-proof

way to elect COBRA coverage by providing a physical election form to mail in, the date it is due,

the name and address to where election forms should be sent, spaces for the names, social security

numbers, and type of coverage elected by each plan participant or beneficiary. (Exhibit B, p. 7).

       42.     Pepsi’s COBRA enrollment notice simply does not contain “an explanation of the

plan’s procedures for electing continuation coverage, including an explanation of the time period

during which the election must be made, and the date by which the election must be made” as

required by 29 C.F.R. § 2590.606-4(b)(4)(v). Merely telling Plaintiffs and the putative class

members to call a generic 1-800 number operated by a third-party and hope they are able to figure

out how to enroll after they call is not what is legally required in a COBRA notice. Instead, the

notice itself must contain information on how to enroll. Pepsi’s simply does not.

 Violation of 29 C.F.R. § 2590.606-4(b)(4)(xii) – Failure to provide the address to which
                                payments should be sent

       43.    Defendant is specifically required to include in its notice the address to which

payments should be sent. 29 C.F.R. § 2590.606-4(b)(4)(xii).

       44.     The COBRA enrollment notice provided to Plaintiff states “Once enrolled, you’ll

receive your first bill for the cost of continuing coverage from the date your coverage ended

through the end of the month in which you make your COBRA/continuation coverage election.

You must submit your first payment within 60 days of when you elected COBRA/continuation

coverage.” (Exhibit A, p. 4). Remarkably, however, the notice fails to actually state where

payments are to be sent. This is a per se violation of 29 C.F.R. § 2590.606-4(b)(4)(xii), which

on its face requires all COBRA notices include “the address to which payments should be

sent.” Defendant’s attempt to cure this deficiency by providing a mailing address for payment

                                                12
         Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 13 of 44



in Exhibit B only demonstrates that Defendant knows this information must be disclosed. But

this piecemeal strategy for separating COBRA information does not comport with the law.

Rather, as demonstrated by the Model DOL COBRA notice, which is a single cohesive

document, 29 C.F.R. § 2590.606-4(b)(4)(xii) contemplates providing the statutorily required

information in “a” COBRA notice (singular) rather than in multiple documents which must be

read in conjunction with one another for plan participants/beneficiaries to glean the necessary

information from.

       45.     Without this information Plaintiffs are left ready and willing, but unable, to

properly enroll and maintain continuation coverage.

       46.     A misrepresentation is material if there is a substantial likelihood that it would

mislead a reasonable employee in making an adequately informed decision. Without knowing

where to send payment, Plaintiffs were misled as to how to enroll in COBRA.

       47.     Because of the foregoing deficiencies, Defendant’s COBRA notice is

insufficient. Defendant has misled Plaintiffs about the material parameters and procedures

surrounding their right to elect Cobra coverage, failing to comply with the requirements made

clear by the Code of Federal Regulations.

    Violation of 29 C.F.R. § 2590.606-4(b)(4)(xii) – Failure to Include Information On
                          Prematurely Losing COBRA coverage

       48.     Defendant is specifically required to include in its notice the consequences of

delayed payment and non-payment, as well as information on what happens if a participant

becomes covered under another group health plan, becomes Medicare eligible.             29 C.F.R. §

2590.606-4(b)(4)(xii).

       49.     Defendant’s COBRA enrollment notice fails to include this information. This is

particularly problematic here considering that the enrollment notice also fails to include where to

                                                 13
         Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 14 of 44



mail payment. Thus, not only were Plaintiffs and the putative class members not provided with

information on where to send payment, they were deprived of the statutorily-required information

on the consequences of not making the timely payments for which they had no mailing address.

Providing this information piece-meal in a separate follow-up letter, Exhibit B, does not comport

with the law as Plaintiff and the putative class members should not be required to read multiple

letters in conjunction with each other in order to understand their rights, including where to send

payment.

 Violation of 29 C.F.R. § 2590.606-4(b)(4)(vi) – Failure to Include Explanatory Information

       50.     Defendant’s COBRA enrollment notice violates 29 C.F.R. § 2590.606-4(b)(4)(vi)

because it fails to provide all required explanatory information. For example, there is simply no

explanation that a qualified beneficiary’s decision whether to elect continuation coverage will

affect the future rights of qualified beneficiaries to portability of group health coverage, guaranteed

access to individual health coverage, and special enrollment under part 7 of title I of the Act.

       Violation of 29 C.F.R. § 2590.606-4(b)(4)(i) – Failure to Identify Plan Administrator

       51.     Plaintiffs were unable -- based on the Notice -- to ascertain the name, address

and telephone number of the party responsible under the plan for the administration of

continuation coverage benefits.

       52.     Defendant was required to provide “in a manner calculated to be understood by

the average plan participant ... the name, address and telephone number of the party responsible

under the plan for administration of continuation coverage benefits.” 29 C.F.R. § 2590.606-

4(b)(4)(i). Defendant’s Notice fails to comply with this straightforward requirement. Nor does

Exhibit B contain this information.

       53.     Identifying who acted is the Plan Administrator is absolutely critical to know


                                                  14
         Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 15 of 44



because “the plan administrator bears the burden of proving that adequate COBRA notification

was given to the employee.” Griffin v. Neptune Tech. Group, 2015 U.S. Dist. LEXIS 48000, 2015

WL 1635939, *9 (M.D. Ala. Apr. 13, 2015); (citing to Hoffman v. R.F. Group, 2015 U.S. Dist.

LEXIS 88598, *12, 2015 WL 4139084 (M.D. Fla. May 20, 2015).                  Pepsi’s notice omits this

critical and legally required information. This is particularly confusing in this case because while

Plaintiff Kevin Riddle’s pay stubs indicate he was employed by “Rolling Frito-Lay Sales, LP” the

COBRA documentation Plaintiffs received are from Defendant, Pepsico.

  Violation of 29 C.F.R. § 2590.606-4(b)(4) – Failure to Provide COBRA Notice Written in a
          Manner Calculated “To Be Understood By the Average Plan Participant”

       54.       By failing to adequately explain the procedures for electing coverage, as required

by 29 C.F.R. § 2590.606-4(b)(4)(v), coupled with the complete omission of how to actually enroll

in COBRA, where to send payment, the consequences for untimely payments, failure to include

all required explanatory information, and even who the Plan Administrator is/was, Defendant

cumulatively violated 29 C.F.R. § 2590.606- 4(b)(4). This particular section mandates that

employers, like Defendant, must provide a notice of continuation coverage written in a manner

calculated “to be understood by the average plan participant.” Without the aforementioned critical

pieces of, Defendant’s COBRA notice cannot be said to be written in a manner calculated “to be

understood by the average plan participant.” Thus, Defendant violated 29 C.F.R. § 2590.606-

4(b)(4)(v).

                                    CLASS ACTION ALLEGATIONS

       55.       Plaintiffs bring this action as a class action pursuant to the Florida Rules of

Civil Procedure on behalf of the following persons:

              All participants and beneficiaries in the Defendant’s Health Plan who
              were sent a COBRA notice by Defendant during the applicable statute
              of limitations period as a result of a qualifying event, as determined by

                                                   15
             Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 16 of 44



              Defendant, who did not elect COBRA.

        56.      No administrative remedies exist as a prerequisite to Plaintiffs’ claims on behalf of

the Putative Class. As such, any efforts related to exhausting such non-existent remedies would

be futile.

        57.      Numerosity: The Class is so numerous that joinder of all Class members is

impracticable. On information and belief, hundreds or thousands of individuals satisfy the

definition of the Class.

        58.      Typicality: Plaintiffs’ claims are typical of the Class. The COBRA notice that

Defendant sent to Plaintiffs was a form notice that was uniformly provided to all Class

members. As such, the COBRA notice that Plaintiffs received were typical of the COBRA

notices that other Class Members received, and suffered from the same deficiencies.

        59.      Adequacy: Plaintiffs will fairly and adequately protect the interests of the Class

members, she has no interests antagonistic to the class, and has retained counsel experienced

in complex class action litigation.

        60.      Commonality: Common questions of law and fact exist as to all members of the

Class and predominate over any questions solely affecting individual members of the Class,

including but not limited to:

              a. Whether the Plan is a group health plan within the meaning of 29 U.S.C. §

                 1167(1).

              b. Whether Defendant’s COBRA notice complied with the requirements of 29

                 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

              c. Whether statutory penalties should be imposed against Defendant under 29

                 U.S.C. § 1132(c)(1) for failing to comply with COBRA notice


                                                   16
          Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 17 of 44



                  requirements, and if so, in what amount;

               d. The appropriateness and proper form of any injunctive relief or other

                  equitable relief pursuant to 29 U.S.C. § 1132(a)(3); and

               e. Whether (and the extent to which) other relief should be granted based on

                  Defendant’s failure to comply with COBRA notice requirements.

         61.      Class Members do not have an interest in pursuing separate individual actions

against Defendant, as the amount of each Class Member’s individual claims is relatively small

compared to the expense and burden of individual prosecution. Class certification also will

obviate the need for unduly duplicative litigation that might result in inconsistent judgments

concerning Defendant’s practices and the adequacy of its COBRA notice. Moreover,

management of this action as a class action will not present any likely difficulties. In the

interests of justice and judicial efficiency, it would be desirable to concentrate the litigation of

all Class Members’ claims in a single action.

         62.      Plaintiffs intend to send notice to all Class Members to the extent required the

Florida Rules of Civil Procedure. The names and addresses of the Class Members are available

from Defendant’s records, as well as from Defendant’s third-party administrator, Alight.

                                  CLASS CLAIM I FOR RELIEF
                    Violation of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4

         63.      The Plan is a group health plan within the meaning of 29 U.S.C. § 1167(1).

         64.      Defendant is the sponsor and administrator of the Plan, and was subject to the

continuation of coverage and notice requirements of COBRA.

         65.      Plaintiffs and the other members of the Class experienced a “qualifying event” as

defined by 29 U.S.C. § 1163, and Defendant was aware that they had experienced such a qualifying

event.

                                                   17
           Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 18 of 44



       66.     On account of such qualifying event, Defendant sent Plaintiffs and the Class

Members a COBRA notice in the form attached hereto as Exhibit A.

       67.     The COBRA notice that Defendant sent to Plaintiffs and other Class Members

violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4 for the reasons set forth in Paragraph 24

above (among other reasons). These documents are attached as Exhibits A and B.

       68.     These violations were material and willful.

       69.     Defendant knew that its notice was inconsistent with the Secretary of Labor’s

Model Notice and failed to comply with 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4, but

chose to use a non-compliant notice in deliberate or reckless disregard of the rights of Plaintiffs

and other Class Members.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the Class, pray for relief as

follows:

       a.      Designating Plaintiffs’ counsel as counsel for the Class;

       b.      Issuing proper notice to the Class at Defendant’s expense;

       c.      Declaring that the COBRA notice sent by Defendant to Plaintiffs and other

Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

       d.      Awarding appropriate equitable relief pursuant to 29 U.S.C. § 1132(a)(3),

including but not limited to an order enjoining Defendant from continuing to use its defective

COBRA notice and requiring Defendant to send corrective notices;

       e.      Awarding statutory penalties to the Class pursuant to 29 U.S.C. § 1132(c)(1)

and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day for each Class Member who was

sent a defective COBRA notice by Defendant;



                                                18
            Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 19 of 44



       f.       Awarding attorneys’ fees, costs and expenses to Plaintiffs’ counsel as provided

by 29 U.S.C. § 1132(g)(1) and other applicable law; and

       g.       Granting such other and further relief, in law or equity, as this Court deems

appropriate.

       h.       Designating Plaintiffs’ counsel as counsel for the Class;

       i.       Issuing proper notice to the Class at Defendant’s expense;

       j.       Declaring that the COBRA notice sent by Defendant to Plaintiffs and other

Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

       k.       Awarding appropriate equitable relief pursuant to 29 U.S.C. § 1132(a)(3),

including but not limited to an order enjoining Defendant from continuing to use its defective

COBRA notice and requiring Defendant to send corrective notices;

       l.       Awarding statutory penalties to the Class pursuant to 29 U.S.C. § 1132(c)(1)

and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day for each Class Member who was

sent a defective COBRA notice by Defendant;

       m.       Awarding attorneys’ fees, costs and expenses to Plaintiffs’ counsel as provided

by 29 U.S.C. § 1132(g)(1) and other applicable law; and

       n.       Granting such other and further relief, in law or equity, as this Court deems

appropriate.




                                                 19
 Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 20 of 44



Dated this 17th day of January, 2019.
                                             Respectfully submitted,

                                             /s/Brandon J. Hill
                                             BRANDON J. HILL
                                             Florida Bar Number: 37061
                                             Direct No.: 813-337-7992
                                             LUIS A. CABASSA
                                             Florida Bar Number: 053643
                                             Direct No.: 813-379-2565
                                             WENZEL FENTON CABASSA, P.A.
                                             1110 North Florida Ave., Suite 300
                                             Tampa, Florida 33602
                                             Main No.: 813-224-0431
                                             Facsimile: 813-229-8712
                                             Email: lcabassa@wfclaw.com
                                             Email: bhill@wfclaw.com
                                             Attorneys for Plaintiffs




                                        20
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 21 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 22 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 23 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 24 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 25 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 26 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 27 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 28 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 29 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 30 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 31 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 32 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 33 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 34 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 35 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 36 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 37 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 38 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 39 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 40 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 41 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 42 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 43 of 44
Case 7:19-cv-03634-VB Document 33 Filed 05/16/19 Page 44 of 44
